Citation Nr: 0820850	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-24 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for the residuals of 
shell fragment wounds of each thumb.  

2.	Entitlement to service connection for deformity of the 
left middle toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had recognized guerrilla service in the 
Philippines from November 1943 to June 1945 and regular 
Philippine Army service in June 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision issued by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Following the May 2008 videoconference Board hearing, the 
record was held open for the submission of additional 
evidence, which was received in June 2008, along with a 
waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) 
(2007).

A motion to advance the case on the Board's docket has been 
granted.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.	Claimed residuals of shell fragment wounds of the thumbs 
were not evident during service; it was not until many years 
thereafter that injuries to the veteran's thumbs were shown 
and these injuries were not shown to have been caused by any 
in-service event.

2.	A deformity of the left third toe was not evident during 
service or until many years thereafter; and is not shown to 
have been caused by any in-service event.



CONCLUSIONS OF LAW

1.	Claimed residuals of shell fragment wounds of the thumbs 
were neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	A deformity of the left third toe was neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by a claimant, what information and evidence would 
be obtained by VA, and the need for the claimant to advise VA 
of or to submit any evidence that is relevant to the claim.  
This letter specifically informed the veteran to submit any 
pertinent evidence in his possession pertinent to the claims 
(consistent with the version of 38 C.F.R. § 3.159 then in 
effect).  The August 2006 letter also notified the veteran 
regarding the assignment of disability ratings and effective 
dates, as well as the type of information that impacts these 
determinations.  After issuance of the notice and an 
opportunity for the appellant to respond, the claim was 
adjudicated in the October 2006 rating decision now on 
appeal.  Thus, the August 2006 letter meets Pelegrini's 
content of notice requirements, and the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and a post-service 
private X-ray record.  Also of record and considered in 
connection with the claim are copies of the hearing testimony 
and various written statements provided by the veteran, 
including one from his brother-in-law.  In light of the 
latter statement, that the veteran's claimed disabilities had 
their onset after World War II, the Board finds that neither 
an examination nor a medical opinion is warranted in this 
case.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

In written statements and during his hearing, the veteran 
claims that that he sustained shell fragment wounds of the 
thumbs and a disability of the left middle toe in service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (1996).  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

After a full review of the record, including the medical 
evidence and statements made by the veteran, his son and his 
brother-in-law, the Board can find no basis for the 
establishment of service connection for the veteran's claimed 
disorders.

Although the X-ray studies performed in January 2007 show 
osteoporosis of the hands and the left foot; plantar bending 
deformities of the proximal phalanx of the first digits; and 
a wavy cortical irregularity of the body of the 3rd 
metatarsal of the left foot, "probably from a previous 
trauma (?)."  Other than the veteran's own testimony, there 
is no indication in the record that the veteran sustained the 
claimed injuries/deformity while on active duty or a medical 
opinion linking these disabilities diagnosed more than 60 
years after his discharge to service.  

The veteran's service treatment records fail to confirm that 
he sustained shell fragment wounds of each thumb or that he 
had a left foot deformity in service, as reported by the 
veteran.  In this regard, the Board notes that the report of 
the veteran's separation examination dated June 15, 1945 
shows no musculoskeletal defects; and normal clinical 
findings for the veteran's feet.  The affidavit submitted 
from his brother-in-law states that the veteran sustained 
wounds of the middle toe of the left leg and of each hand 
after World War II.
 
While the Board does not doubt the veteran's sworn testimony, 
absent some contemporaneous documentation of the claimed 
injuries/deformity in service, there is no basis upon which to 
establish service connection.  It is noted that the veteran is 
a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the testimony 
was given over 60 years after the occurrence of the claimed 
events.  Here, the Board finds persuasive the veteran's 
service treatment records showing no treatment for claimed in-
service combat wounds or other in-service trauma, along with 
his brother-in-law's statement that the claimed injuries were 
incurred after World War II, that is, after service. 

For all the foregoing reasons, the veteran's service-
connection claims must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no objective or 
medical evidence supports the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the residuals of shell fragment wounds 
of each thumb is denied.  

Service connection for deformity of the left middle toe is 
denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


